i          i      i                                                                                 i        i        i




      MEMORANDUM OPINION

                                               No. 04-08-00441-CV

                                 IN RE MCALLEN MEDICAL CENTER

                                        Original Mandamus Proceeding1

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Karen Angelini, Justice


Delivered and Filed: September 17, 2008

PETITION FOR WRIT OF MANDAMUS DISMISSED

           On August 22, 2008, Relator filed an agreed motion to dismiss this mandamus petition

without prejudice. Prior to the agreed motion, on August 6, 2008, the Real Parties in Interest filed

a Notice of Settlement, advising this Court that the parties have resolved the case. The agreed

motion states the parties have reached a settlement agreement and no longer desire to litigate any

issue presented. We grant the motion and dismiss relator’s petition for mandamus without prejudice.

See TEX. R. APP. P. 42.1(a)(1).

                                                                 PER CURIAM




           1
          This proceeding arises out of Cause No. DC-03-180, styled Emilia Saenz, et al v. Starr County Memorial
Hosp., et al., pending in the 229th Judicial District Court, Starr County, Texas, the Honorable Alex W. Gabert presiding.